Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 18, 2022

                                        No. 04-21-00164-CV

                   Melissa WALLACE and Top Drawer Property Solutions, LLC,
                                Appellants/Cross Appellees

                                                 v.

                   FIDELITY NATIONAL TITLE INSURANCE COMPANY,
                                Appellee/Cross-Appellant

                    From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CI17915
                             Honorable Aaron Haas, Judge Presiding


                                           ORDER

Sitting:         Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        On August 24, 2022, this court issued an opinion and judgment reversing and rendering
judgment in favor of appellee/cross-appellant. On September 7, 2022, appellants/cross-appellees
filed a motion for rehearing. After considering the motion, the motion is DENIED.

           It is so ORDERED on October 18, 2022.

                                                             PER CURIAM

           ATTESTED TO: ________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT